

113 HR 3900 IH: Intelligence Community Oversight Act of 2014
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3900IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. McCaul (for himself and Mr. Schiff) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)A BILLTo amend the Intelligence Authorization Act for Fiscal Year 2010 to facilitate access by the Comptroller General of the United States to information in the possession of the intelligence community, and for other purposes.1.Short titleThis Act may be cited as the Intelligence Community Oversight Act of 2014.2.Access to information by the Comptroller General of the United StatesSection 348 of the Intelligence Authorization Act for Fiscal Year 2010 (50 U.S.C. 3308) is amended by adding at the end the following new subsections:(e)Implementation of directiveIn carrying out the directive issued under subsection (a)(1), the head of each element of the intelligence community shall—(1)provide the Comptroller General with timely access to information concerning the programs and activities of the intelligence community for any audit, investigation, program evaluation, report, or review for which the Comptroller General considers such information necessary; and(2)in providing such access—(A)cooperate with the Comptroller General to the fullest extent possible and provide timely responses to requests for information;(B)not categorically deny the Comptroller General access to information requested in furtherance of an audit or evaluation;(C)carefully consider requests for information based on consultation with the Comptroller General;(D)work with the Comptroller General to explore alternative means to accommodate a request for access to specific information if the head of an element of the intelligence community determines that such element is unable to provide the Comptroller General with access to the specific information requested; and(E)narrowly construe any limitation on access to information by the Comptroller General described in such directive.(f)Congressional notification of implementation(1)Denials of accessIf, after following the requirements of this section and the directive issued under subsection (a)(1), the head of an element of the intelligence community determines that such element cannot comply with a request by the Comptroller General for access to information, the head of such element shall, in a timely manner and at the same time as the head of such element notifies the Comptroller General of the denial of access to such information, submit to the Director of National Intelligence, the Comptroller General, and Congress a written justification for denying such access.(2)Semiannual reports(A)Director of National IntelligenceThe Director of National Intelligence shall semiannually submit to Congress and the Comptroller General in electronic form a report describing any instances in which the head of an element of the intelligence community denied the Comptroller General access to information that the Comptroller General requested, including the written justification for such denial submitted to the Comptroller General in accordance with paragraph (1).(B)Comptroller GeneralNot later than 30 days after receiving a report in accordance with subparagraph (A), the Comptroller General shall submit to Congress in electronic form a report containing any comments the Comptroller General considers appropriate in response to such report..